Citation Nr: 0902070	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  01-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right foot or ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to April 1970.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a December 2000 rating 
decision by the Los Angeles Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 2003, a 
videoconference hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
In June 2005 the Board issued a decision which denied service 
connection for a right foot or ankle disorder.  The veteran 
appealed the June 2005 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In November 
2006, the Court endorsed a November 2006 Joint Motion for 
Remand (Joint Motion) of the parties, vacated the June 2005 
Board decision that denied the benefit sought, and remanded 
the matter for development and readjudication consistent with 
the instructions in the Joint Motion.   This case was before 
the Board in July 2007 when it was remanded for additional 
development.


FINDING OF FACT

It is not shown that the veteran sustained a right foot or 
ankle injury in service, or that any right foot or ankle 
disorder he currently has is related to his active service.


CONCLUSION OF LAW

Service connection for a right foot or ankle disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the claim 
decided herein.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  February 2002, May 
2003, May 2004 and August 2007 letters from the RO explained 
what the evidence needed to show to substantiate the claim.  
They also explained that VA was responsible for obtaining 
relevant records from any federal agency, and would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  Furthermore, 
in the August 2007 letter, he was given notice regarding 
ratings and effective dates of awards.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  He had ample time to 
respond to this letter or supplement the record.  Thereafter, 
the claim was readjudicated.  See October 2008 Supplemental 
Statement of the Case (SSOC).  

The veteran's service treatment records (STRs), service 
personnel records and available post-service treatment 
records have been secured.  He alleges that his STRs are 
incomplete.  Specifically, in his Notice of Disagreement in 
February 2001, the veteran indicated that he had been 
notified by NPRC that some of his STRs were missing.  
However, as will be discussed below, the NPRC ultimately 
found no additional medical or personnel records claimed as 
missing by the veteran.  The veteran underwent VA 
examinations in January 2003 and January 2005.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claim.  

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran's STRs include a March 1968 induction physical 
examination report that notes possible peripheral neuritis.  
A March 1968 report notes that the veteran reported 
complaints of tingling and throbbing numbness involving all 
four extremities since December 1967.  He had not sought 
medical attention for this, and there was no weakness.  The 
examiner noted a possibility of neuritis.  The veteran was 
advised to see a private physician (and return with a letter 
from the physician).  An April 1968 report notes that the 
veteran saw a private physician (but had no letter).  He was 
approved for induction.  On physical evaluation in December 
1968, the medical history the veteran provided did not 
include any foot or ankle problems.  On clinical evaluation 
the feet, lower extremities, and neurologic evaluation were 
normal.  On February 1970 service separation examination the 
veteran denied a medical history of foot problems or 
neuritis.  On clinical evaluation, his feet, lower 
extremities and neurologic evaluation were normal.

The veteran's service personnel records note no complaints or 
findings related to a right foot or ankle disability.  An 
April 1970 Statement of Physical Condition notes that the 
veteran reported no changes in his physical condition since 
his February 1970 separation examination.  

In May 2004, the NPRC stated that all available STRs had been 
forwarded to the RO; and in November 2004, NPRC responded 
more specifically that no records of the veteran from Fort 
Ord were available.  In 2007 the NPRC informed the RO that 
while a thorough search for the veteran's STRs, personnel 
records, Fort Ord base hospital records and unit diaries had 
been conducted at their facility, they were unable to locate 
any additional records for the veteran (other than those 
noted to be part of the record above).

Post-service medical records include treatment notes from 
O'Conner Orthopedics (from April 1998 to September 2001), Dr. 
K and Dr. R (dated in May 2000), Dr. J.H. (dated in October 
2001), Dr. D.R. (dated in May 2002), and Dr. J.D. (dated in 
August 2003) that show the veteran received treatment for his 
right ankle.  None relate a right foot or ankle disability to 
the veteran's service.

On neurological consult in August 1998, Dr. S.W. noted that 
the veteran had a right foot injury in 1968, while in the 
Army, "with swelling of the right foot, leading to right 
footdrop, almost complete."  After a back injury in 1976, he 
noticed that foot drop was complete.  The assessment was 
chronic right foot drop, many years duration.

May 2000 to October 2000 reports from Long Beach VA Medical 
Center (VAMC) show that the veteran was seen for right ankle 
complaints.  He gave a history of an ankle injury in 1968.  
He had worn a brace for nine years.  The assessment was 
stable ankle injury with brace in place.

A statement by the veteran's mother, a registered nurse (RN), 
received in July 2000 indicates that when he entered service, 
he did not have right footdrop.  She stated that after basic 
training, he had a drop foot condition.

Dr. S.W.'s May 2001 treatment records note that the veteran 
had a right footdrop during basic training, but he was able 
to continue serving in the military.  He stated that he 
dragged his foot and stumbled while still in service.  The 
assessment was severe injury to the peroneal nerve, and/or 
branch of the sciatic nerve affecting the peroneal innervated 
muscles.  An attempted nerve conduction study of the peroneal 
nerve did not yield results due to the severe atrophy of the 
target muscles studied.  Dr. S.W. commented that the results 
were consistent with a long-standing injury that occurred 
many years ago.

On January 2003 VA examination, the veteran indicated that he 
twisted his right ankle in basic training in 1968, and that 
his ankle was swollen at the time and he was seen by a 
physician.  He reported that in 1976, he fell from a ladder.  
X-rays revealed no fractures, but he was in a brace for a 
couple of months.  The veteran indicated that he first began 
to notice frank weakness in the right foot in the early 
1990's.  Eventually peroneal nerve palsy was diagnosed based 
on electrodiagnostic studies.  He had worn a short leg brace 
over the last four years; without a brace he would drag the 
right foot and trip.  The examiner reviewed the veteran's 
claims file and noted that at the time of the examination, 
the veteran exhibited severe right peroneal neuropathy.  In 
addition, there appeared to be some type of atrophy of 
muscles innervated by the right posterior tibial nerve.  The 
examiner commented that if the veteran were to have peroneal 
neuropathy, the location of the lesion would be at the level 
of the right knee, not at the level of the right ankle.  The 
examiner also commented that there was a back injury in 1976, 
and if there were sciatic involvement, as suspected, this 
could have contributed to the findings on examination.  It 
was also noted that the veteran had symptoms of peripheral 
neuritis beginning in December 1967, prior to military 
service, and he may have a hereditary condition such as the 
tendency to pressure nerve palsies that might explain the 
entire clinical picture.  The examiner concluded, "[I]t is 
less likely that the current findings in the right lower 
extremity/foot drop are not related to a service-connected 
injury."  The examiner explained that an injury to the right 
ankle could in no way produce the clinical picture present, 
as involvement of the peroneal nerve was present at the level 
of the knee or above, and could not be related to an ankle 
injury such as the alleged sprain in training.  The examiner 
noted that there was no right ankle weakness or footdrop when 
the veteran was examined for service separation.  The 
examiner stated that the current right foot drop pathology is 
different than the peripheral neuritis diagnosed prior to 
military service, and no objective evidence that the current 
ankle pathology was aggravated by the pre-existing condition.

At his October 2003 videoconference hearing, the veteran and 
his representative asserted that his current right ankle 
disorder was related to an injury in service, specifically, 
at Fort Ord in 1968.

On January 2005 VA examination, the diagnosis was right 
footdrop with severe peroneal nerve injury, confirmed by EMG.  
The examiner opined that the right ankle injury in 1968 was 
most likely an ankle sprain, which is not likely to cause 
foot drop since peroneal nerve lesion for the right foot drop 
is likely near the knee and not the ankle.

In an undated handwritten note, the veteran's former employer 
stated that the veteran frequently stumbled when walking 
during the time he worked for him (1970 to 1976).

A July 2007 treatment record from Dr. S.W. notes findings of 
either a peroneal or distal sciatic nerve injury.  Dr. S.W. 
noted that the veteran reported that his symptoms began 
during his military service, about the time he fell and 
sprained his ankle.  However, Dr. S.W. also noted that the 
veteran had no STRs to substantiate his claim of inservice 
injury.  He stated, "Without those records, it would be 
difficult to prove or disprove.  The deficit he has is a 
proximal abnormality in the distal sciatic nerve or in the 
peroneal nerve, far from the ankle."

There are three threshold requirements that must be satisfied 
in order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; right footdrop with severe peroneal nerve injury is 
diagnosed.  The further two requirements to be satisfied are: 
evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  While sensory complaints of 
the extremities were noted when the veteran was being 
processed for induction (before any training and, by his 
history, pre-existing service), and neuritis was considered a 
possibility, his subsequent STRs contain no mention of 
complaints, abnormal findings, or treatment involving the 
right lower extremity.  And on service separation 
examination, his feet, lower extremities, and neurological 
evaluation were normal.  Consequently, service connection for 
a right ankle disorder on the basis that such disability 
became manifest in service and persisted is not warranted.

To establish service connection for a right ankle disorder in 
these circumstances, there must be competent (medical) 
evidence of a nexus between the current ankle disorder and 
service.  The veteran contends that Dr. S.W.'s 
statements/reports constitute nexus evidence.  However, Dr. 
S.W. did not review the veteran's claims file, and his 
statements/opinions are based on history given by the veteran 
including that he had footdrop in service.  That history is 
inconsistent with STRs.  A medical report/opinion based on an 
inaccurate medical history has limited probative value.  
Furthermore, Dr. S.W. opined that the current ankle disorder 
was consistent with a long standing injury that occurred many 
years ago; he did not indicate that clinical findings showed 
that the current right ankle disability was related to a 
specific injury in service.  Finally, in July 2007, Dr. S.W. 
stated that without documentation of an inservice injury, 
"it would be difficult to prove or disprove" the veteran's 
contentions.  Dr. S.W. also opined that the veteran's current 
disability "is a proximal abnormality in the distal sciatic 
nerve or in the peroneal nerve, far from the ankle."

While the veteran's mother is reported to be an RN, and 
presumably had medical training, her recollection of a remote 
event (i.e., that she observed the veteran to have dropfoot 
on service separation) cannot overcome the separation 
examination normal foot, lower extremity and neurologic 
evaluation findings.  Contemporaneous recorded medical data 
by their very nature have greater probative value than 
recollections of remote events (here, some 30 years prior).

The opinions by the two separate VA examiners must be given 
substantially greater probative value as they explained the 
rationale for their opinions and relied on facts established 
by a review of the record.  Both examiners opined, in 
essence, that even if the veteran had sustained a right ankle 
injury (as he reports), such an injury would not account for 
the current pathology for which service connection is sought, 
as that would require an injury at a higher level (e.g., at 
the knee).  There is no competent evidence (medical opinion) 
countering this explanation.

Because he is a layperson, the veteran's own opinion that his 
current right dropfoot is related to a right ankle injury in 
service is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
preponderance of the evidence is against the veteran's claim.  
Hence, it must be denied.


ORDER

Service connection for a right foot or ankle disorder is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


